Citation Nr: 1528140	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  08-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to service connection for arthritis of the left arm.  

2.  Entitlement to service connection for "painful joints", to include as due to a qualifying disability under 38 C.F.R. § 3.317 and degenerative arthritis other than arthritis of the back and the left arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to November 1971, from May 1975 to November 1976, and from November 1990 to May 1991 including service in the Southwest Asia Theater from January 1991 to May 1991.  The Veteran also had over 18 years of service with a reserve component from 1968 to 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal current resides with the RO in Montgomery, Alabama.  In March 2012, the Board remanded the appeal for additional development.   In an April 2014 decision, the Board denied service connection for the issues listed above, along with the separate issue of service connection for hypertension and remanded for further development, the issues of service connection for fatigue, to include as due to a qualifying disability under 38 C.F.R. § 3.317 and service connection for a digestive system disability, including diverticulosis and anal fissures, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  These latter two issues are not currently before the Board. 

The Veteran appealed the two claims denied by the April 2014 Board decision.  Then, in a February 2015 order, the Court of Appeals for Veterans' Claims upheld a joint motion for partial remand (JMR) by the parties and remanded the claim for service connection for painful joints, to include as due to a qualifying disability under 38 C.F.R. § 3.317 and degenerative arthritis other than arthritis of the back and remanded this matter back to the Board for readjudication consistent with the contents of the joint motion.  

This is the first time this case has been before the undersigned. 

In the JMR, the Veteran also abandoned his claim for service connection for hypertension; thus, this claim is no longer on appeal.  

The Court has provided guidance with regard to cases involving a JMR, as follows: 

When an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney in his appeal to the Court.  Pursuant to the Court's guidance in Carter, this decision will focus on the terms of the JMR.

In the JMR, the Parties agreed that a remand to the Board was necessary for the Board to provide appropriate reasons and bases in relation to its denial of portion of his overall claim for service connection for painful joints; whether service connection was warranted for left arm arthritis.  This was the sole reason for the Remand.  As explained in the analysis below, the Board is now granting this claim.  In order to effectuate this allowance, the Board has separated the claim for service connection for left arm arthritis from the claim for service connection for painful joints, as shown on the tittle page above.   The remainder of the Board's decision simply continues the previous denial of the claim for service connection for painful joints, to include as due to a qualifying disability under 38 C.F.R. § 3.317, and degenerative arthritis other than arthritis of the back and the left arm.  The Board is not adjudicating service connection for degenerative arthritis of the low back because the RO in a separate, unappealed, March 2009 rating decision denied this claim and it is therefore outside of the scope of the current appeal.     


FINDINGS OF FACT

1.  The Veteran's left arm arthritis was first shown during service.    

2.  The most probative evidence of record shows that the Veteran's painful joints are due to degenerative arthritis; degenerative arthritis other than arthritis of the back or left arm was not caused by military service; and arthritis other than arthritis of the back and left arm did not manifest itself to a compensable degree within one year following any of the Veteran's periods of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left arm arthritis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(2014).

2.  Painful joints, to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317 and degenerative arthritis other than arthritis of the back and left arm, were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1117, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends, in essence, that his current pain started while on active duty.  He also claims that he has an undiagnosed illness caused by his exposure to toxins during his service in the Persian Gulf (Saudi Arabia) during the Persian Gulf War.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as arthritis and hypertension.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); See also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the Veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to the claims by this Veteran, his representative reported that he has training as a medic and later as a nurse and currently holds a nursing license.  Moreover, the Veteran's DD 214 lists his occupational specialty as a Practical Nurse.  The probative weight of the medical opinion of the Veteran must be considered in this case.  When considering the probative value of his medical statements the Board must consider any self-interest in providing favorable medical opinions, his special knowledge regarding the disease processes, and his participation in his treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); request denied, 10 Vet. App. 279 (1997); reconsideration denied, 11 Vet. App. 15 (1998); appeal dismissed, 185 F.3d 884 (Fed. Cir. 1999).  

Moreover, like all other evidence, it is the Board's responsibility to weigh his medical statements and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  

A.  Left arm arthritis

The evidence shows that the Veteran broke his left arm in 1977.  It also indicates that when the injury occurred, the Veteran was not on active duty, ACDUTRA or INACDUTRA.  At subsequent October 1979 and August 1983 and August 1987 National Guard periodic examinations, the upper extremities were found to be normal and no left arm musculoskeletal pathology was noted.  

On an August 1987 report of medical history, it was specifically noted that the Veteran had not had any further complications from his broken left arm in 1977.  Similarly, on a November 1990 report of medical history upon entrance into active duty, the Veteran did not report any problems with the left arm.  However, at his March 1991 separation examination, he was specifically diagnosed with arthritis of the left arm with decreased motion.   Consequently, it is reasonably shown that the Veteran's left arm arthritis actually began during service.  Accordingly, service connection is warranted for this disability.  38 C.F.R. § 3.303.    
  
B.  Painful Joints/Undiagnosed Illness

As to the Veteran's claim of service connection for an undiagnosed illnesses manifested by painful joints the record showed he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, service connection may potentially be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

However, the March 2012 VA examiner opined that the Veteran's painful joints were caused by his degenerative arthritis.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, since the Veteran's painful joints have been attributed to a known clinical diagnosis, degenerative arthritis, the Board finds that it is not an illnesses that the Secretary has determined warrants presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Accordingly, the Board finds that service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Given the opinion by the March 2012 VA examiner that degenerative arthritis is the cause of the Veteran's painful joints, the Board will next consider whether service connection is warranted for this degenerative arthritis on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993) (holding that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct bases). 

In this regard, the Board, in adjudicating the claim of service connection for degenerative arthritis, will not consider any arthritis of the low back because the RO in a separate, unappealed, March 2009 rating decision denied this claim and it is therefore outside of the scope of the current appeal.  It will also not consider the Veteran's degenerative arthritis of the left arm as service connection for this disability is being granted, as explained above (in any event, even if the back was considered, the claim would be denied for the same reasons cited below).     

C.  Arthritis 

The post-service evidence of record shows the Veteran being diagnosed with degenerative arthritis.  See, for example, the VA examination dated in March 2012.  

The service treatment records do not show in-service incurrence of degenerative arthritis other than of the back or left arm.  They do include a treatment record dated in November 1969 that documents a left foot trauma.  However, an X-ray at that time was negative and no diagnosis was rendered.    
  
These records, generated over the Veteran's 18 years of military service, including examinations dated in September 1968, September 1971, December 1976, October 1979, August 1983, August 1987, November 1990, and March 1991, do not provide him with a diagnosis of degenerative arthritis or hypertension except for the arthritis of the left arm diagnosed by the March 1991 examiner.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  

In fact, when examined on all these occasions, the Veteran did not report a history of joint problems/degenerative arthritis (other than the left arm).  See Colvin.  Moreover, the September 1971, December 1976, October 1979, August 1983, and August 1987 examiners specifically opined that the Veteran's upper and lower extremities were normal and these medical opinions are not contradicted by any other medical evidence of record.  

The Board also notes that in none of his statements to VA did the Veteran ever allege that he had problems with observable symptoms of degenerative arthritis (i.e., pain, limitation of motion etc. . .) while on active duty.  See statements in support of claim received in July 2005 and December 2012.  

In fact, on both occasions he specifically reported that his problems with joint pain started post-service.  Id.  Therefore, the Board finds that these statements are not probative evidence in support of his claim of service connection for degenerative arthritis based on in-service incurrence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Simply stated, some of the Veteran's own prior statements provide factual evidence against his claim.

Given this history, the Board finds that the most probative evidence of record shows that the Veteran was not diagnosed with degenerative arthritis or hypertension during a qualifying period of military service.  See Owens.  

Accordingly, the Board finds that entitlement to service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain), other than of the left arm or back, based on in-service incurrence, including ACDUTRA and INACDUTRA, must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), treatment records generated in the first post-service years following the Veteran's three periods of active duty are negative for a diagnosis of arthritis.  Accordingly, the Board finds that entitlement to service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) must be denied on a presumptive basis.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his third period of active duty in 1991 and the first diagnosis of degenerative arthritis, as well as possible rheumatoid arthritis, in 2006 (see VA examination dated in February 2006), to be compelling evidence against finding continuity.  

Put another way, the at least 15 year gap between the Veteran's discharge from his third period of active duty and the first evidence of arthritis, other than of the left arm, weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

As to the claims by the Veteran, the Board notes that in July 2005 he reported that after returning from the Gulf War he began to suffer from painful joints and opined that he believed that these conditions began while on active duty.  In a December 2012 statement, he reported that within months of his returning home he started asking his doctors for medication for back, arm, and leg pain.  However, the Board does not find the Veteran's statements probative evidence as to the issue of continuity because he concedes that his disabilities started after service and therefore there can be no continuity.  38 C.F.R. § 3.303(b).  

In these circumstances, the Board gives more credence and weight to the service examinations and the negative post-service treatment records than the appellant's lay claims.  See Kahana, supra; Mense, supra.  Therefore, because the most probative evidence of record does not show the Veteran being diagnosed with arthritis until several years after his separation from his third period of active duty, the Board finds that entitlement to service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(b).

The Board will next address service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d).  In this regard, as noted above, in July 2005 the Veteran reported that after returning from the Gulf War he began to suffer from painful joints and opined that he believed that these conditions began while on active duty.  

On the other hand, at the March 2012 VA examination, it was opined after a review of the record on appeal and an examination of the Veteran that his degenerative arthritis was not due to his military service.  As to the degenerative arthritis, the examiner found that there was no evidence that any of the Veteran's arthritis started or had its onset in-service but instead opined that the disease was caused by his age.  The examiner also opined that the Veteran did not have rheumatoid arthritis as suspected by the February 2006 VA examiner.  

The Board does not find the Veteran's July 2005 statement probative medical evidence because it is not supported by clinical data or other rationale.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Board, however, finds the March 2013 VA examiner's opinion probative because it is supported by clinical data and other rationale.  Id; Also see Owens.  

Therefore, the Board finds that the most probative medical evidence of record shows that there is no relationship between the Veteran's current degenerative arthritis other than of the left arm or back and a disease or injury of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Accordingly, the Board finds that service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) is not warranted based on the initial documentation of the disabilities after service.  Id.

Lastly, the Board will address service connection under 38 U.S.C.A. §§ 101, 106, and 38 C.F.R. §§ 3.6 due to INACDUTRA service.  In this regard, the Board notes that degenerative arthritis is a disease.  Therefore, since the Veteran's claims are for disease and not injuries the Board finds that they are not illnesses that the Secretary has determined warrant service connection due to INACDUTRA service.  Id.  

Accordingly, the Board finds that service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain) is not warranted based on INACDUTRA service.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In sum, the Board must conclude that the weight of the evidence is against the claims of service connection for degenerative arthritis (i.e., the cause of the Veteran's joint pain), other than arthritis of the left arm and low back.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in July 2005, prior to the March 2006 rating decision, along with a letter dated in March 2012 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  Furthermore the Board finds that even if VA failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, including because the letters did not include notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statement of the case, and the Remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records and reserve component personnel records, as well as his post-service VA and private treatment records, including his records from the Birmingham VA Medical Center and Erick R. Beck, M.D.

The evidence of record subsequent to the March 2012 remand does not show that additional medical records have been added to the claims file.  Nonetheless, the Board finds that an additional Remand to request medical records is not required.  The Board has reached this conclusion because the record shows that in March 2012 the AMC asked the Veteran to identify the location of any such records and he did not reply to this request.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Additionally, the Veteran has not subsequently submitted or identified any additional outstanding evidence.  

The Veteran was provided with a VA examination in March 2012 and the Board finds the examination is adequate to adjudicate the claims and substantially complies with the March 2012 Remand directions because after a review of the record on appeal and a comprehensive examination of the claimant the examiner provided opinions as to the diagnoses and origins of the Veteran's painful, an opinions which was based on evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Also see Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of the remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

ORDER

Entitlement to service connection for left arm arthritis is granted.  

Entitlement to service connection for painful joints, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 and degenerative arthritis other than arthritis of the left arm and back, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


